Citation Nr: 1642329	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to October 24, 2013 and in excess of 60 percent thereafter for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial compensable rating for a scar on the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 24, 2013.

5.  Entitlement to a TDIU from October 24, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran presented testimony before the Board in October 2013.  A transcript of the hearing has been obtained. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 30 percent prior to October 24, 2013 and in excess of 60 percent thereafter for service-connected bilateral hearing loss; entitlement to a rating in excess of 10 percent for a left knee disability; entitlement to an initial compensable rating for a scar on the left knee;
and entitlement to a TDIU due to service-connected disabilities prior to October 24, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation from October 24, 2013.


CONCLUSION OF LAW

The criteria for a TDIU are met from October 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU from October 24, 2013.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).


Regulations and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, from October 24, 2013, the Veteran is service-connected for hearing loss at 60 percent disabling; a left knee disability at 10 percent disabling; and a scar at zero percent; for a combined rating of 70 percent.   Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  The Board will next consider whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran was afforded a VA examination in June 2015 to consider his level of disability in his left knee and discern if his service-connected disabilities interfered with employment.  The examiner stated that the arthritis with significant restriction of motion and pain would compromise the Veteran's performance in any job category.

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

After resolving all doubt in favor of the Veteran, the Board finds that the description provided concerning the severity of the Veteran's service-connected left knee disability during his VA examination warrants entitlement to TDIU.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted from October 24, 3013, subject to the regulations applicable to the payment of monetary benefits.


REMAND

Concerning the Veteran's claim for an increased rating for his hearing loss disability, the Board notes that a November 9, 2011 VA treatment record indicates that audiological testing results were scanned into VISTA.  Unfortunately, those results are not contained in the Veteran's electronic record and must be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In the October 2016 VA Form 9, the Veteran elected a Travel Board hearing concerning the issues of TDIU and increased ratings for his left knee disability and the related scar.  Thus, such must be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any unassociated medical records from the Houston VAMC, specifically the results of November 9, 2011 audiological testing.

2. Then, the RO or the AMC should readjudicate the claim for an increased rating for hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

3. Afford the Veteran a Travel Board hearing concerning the issues of TDIU and increased ratings for his left knee disability and the related scar.

4. All appropriate appellate procedures should then be followed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


